DETAILED ACTION
This is a first action following a Request for Continued Examination dated 26 January 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 28-50 and 52-56 are cancelled.
Claims 21-27, 51, 57-65 are pending.
Claims 21-27, 51, 57, 58 and 62-65 are examined.
Claims 59-61 are withdrawn from consideration.

Priority
This application makes reference to or appears to claim subject matter disclosed in numerous applications dating to 2012. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if 

	Applicant should respectfully note that until priority is corrected, the present application is subject to have applicant’s own art cited against the claims.


Election/Restrictions
Newly submitted claim 61 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 61 is a new independent claim directed to a second framing member.  The details of this species are substantially different from the limitations of the second framing member of Independent claim 21.  In other words, Claim 61 upon initial review does not appear to be an obvious variant of the second framing member in Claim 21.  Further, claim 61 is not considered a subcombination with respect to the combination of 21 as this is a different embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 61 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
Applicant’s amended figures dated 31 August 2020, are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27, 51, 57, 58 and 62-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant 

Below is a reproduction of applicant’s claim 21 with the examiner’s comments in bold italics.  Based on the claim language in light of the numerous issues under this heading, the examiner considers the claims obviously informal pursuant to MPEP 702.01 and are interpreted as best understood.

Claim 21: A structural framing system comprising: 
a first framing member and a second framing member connected by connector elements (lacks antecedent basis): the first framing member having an aperture a planar wall, the aperture having a first perimeter side and a second perimeter (not a rejection but objected to and should be “first perimeter side” for consistency and clarity), the aperture adapted to receive the connector (indefinite as “connector elements” are initially claimed, which would be a plurality of connectors by definition, so it is unclear which connector is being referenced), the aperture having a first perimeter notch and a second perimeter notch cut into said perimeter side (indefinite as to which side is being referenced) with said perimeter notch (indefinite as to which notch is being referenced as more than one is claimed) having an open front face (indefinite as to what constitutes an “open front” face, as no reference point is provided to determine what constitutes “open” and “front”) and a back notch face (“back notch face” is indefinite as “back” is indefinite for the same reason as “front” and “notch face” is indefinite because as written it is unclear if this face includes a “notch”) separated by a first perimeter notch shoulder and a second perimeter notch shoulder for a shoulder notch to be indented into said perimeter notch shoulder with said shoulder notch having an open front side, a closed back side and between opposing side shoulder sides with said perimeter notches and said shoulder notches with said shoulder notch cut into the first shoulder side or the second shoulder side of said perimeter notch having protruding shoulder side edges (“separated by…shoulder side edges” is indefinite as to the metes and bounds of what is being claimed, as each limitation is not clearly set forth and the relationship among the features is unclear; for example “said perimeter notch shoulder” is indefinite as more than one notch shoulder is being claimed so it is unclear which perimeter notch shoulder is being claimed), ; (“, ;” is indefinite as it is unclear is language is missing between these two punctuation marks) for 
the second framing member having a longitudinal web a first side wall and a second side wall with a pair of side wall notches cut into the distal edge (“the distal edge” lacks antecedent basis and no reference point is provided to determine what constitutes a “distal edge”) at said first side wall and said second side wall with said side wall notches having an open side and a closed end (“open” and “closed” are indefinite for the same reason as “open” previously addressed) being configured to be received between said first perimeter side and said second perimeter side of first framing member or a pair of corner notches indented (“indented” is indefinite as no reference is provided to determine with what the notches are indented) at the intersection of said first side wall into said web and an opposing corner notch at said second side wall (“a pair of corner notches…at said second side wall” is indefinite as this appears to be claiming multiple species within a single claim, and the metes and bounds of what is being claimed cannot be determined) indented cutting into said web (indefinite as to the metes and bounds of what constitutes “indented cutting”) for said side wall notches and said corner notches (indefinite as “side wall notches” and “said corner notches” are being claimed in a single embodiment, whereas they were previously claimed in the alternate, i.e., “side wall notches…or…said corner notches”) to engage said perimeter (indefinite as a “perimeter” has not been previously claimed, so it lacks antecedent basis, and it is indefinite as to what this references) at said first framing member to be used individually or together in tandem (indefinite as what is to be used “individually” or “together in tandem”) to engage said perimeter (indefinite for reasons previously provided) of one or more notches (indefinite as numerous types of notches are claimed, so it is unclear which notches are being referenced) in said first framing member and said second framing member, the structural framing system further comprises a third metal framing member, similar to (indefinite as to the metes and bounds of what constitutes “similar” as this is a broad term of art) second framing member (lacks antecedent basis) with lips (lacks antecedent basis) extending from said first side wall and said second side wall (indefinite as to whether the “first side wall” and “second side wall” reference the second or third member) with said lips having offset angular notches to engage (indefinite as this lacks antecedent basis and this limitation has not been previously presented) and shoulder notches, the perimeter notches and shoulder notches interlock the third metal framing member to said first framing member; 
whereby said first framing member having perimeter notches (lacks antecedent reference so it is unclear if these are the same or different as those previously addressed) and said shoulder notches configured to engage said second framing member at said first end (lacks antecedent basis; indefinite as to with what this references) with the pair of side wall notches or the pair of corner notches with said second end (indefinite for the same reason as “said first end” above) to engage another substantially identical first framing member connecting said wall notches and corner notches (indefinite for reasons previously provided) at said perimeter notches and corner notches (indefinite as to how a corner notch can engage at a corner notch, which would be engaging itself); 
whereby said second framing member configured to be substantially identical to another said second framing having a narrow width second end (indefinite as to the metes and bounds of what constitutes “narrow”, because this is a relative term and no reference point is provided to determine with what the width is narrow) to overlap and snuggly fit into a wider (indefinite for the same reason as “narrow”) width web at said second end connected by exerting pressure to force the other (indefinite as to what “the other [second framing member]” references) second framing member against said first side wall and said second side wall (indefinite as the multiple second framing members inherently incorporates multiple first and second side walls, so it is unclear which first side wall and second side wall is being referenced).  

 Those claims listed under this heading but not directly addressed are rejected for containing substantially similar issues.  The above claim was provided as an exemplary and was not intended to be inclusive of all claims for brevity due to the extensive matters raised under this heading.  Applicant is strongly encouraged to review the prior art cited, including patents issued to applicant that are related to the present application for examples of proper claim construction.  Further, Applicant is also encouraged to review the proposed claims for allowability that the examiner provided in the Office actions dated 02 January 2019 and 28 June 2019.  In addition, below is a link from www.uspto.gov directed to slides regarding a claim drafting workshop.
https://www.uspto.gov/sites/default/files/documents/Website%20PDF%20-%20Invention%20Con%202017%20Claim%20Drafting%20Workshop%20-%20OPLA.pdf 
Prior Art Rejections
Due to the extensive nature of the rejections under 35 USC 112 above based on the amendments made by applicant, the claims are considered obviously informal, and a proper examination cannot be provided at this time with respect to art.  Based on the Figures provided, the examiner has no further art to cite that has not already been provided.  Applicant should respectfully note that based on the amendments made, the scope of these claims is substantially different from those deemed allowable or containing minor informalities.  See the Final Office Action dated 26 December 2019, where previously provided claims 21, 57 and 59 were allowable; claims 22, 26, 27 and 51 contained language under objection but otherwise allowable; and claims 58 and 60 would have been allowable upon overcoming the rejections under 35 USC 112.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649